Citation Nr: 1003007	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to March 26, 2002, for 
the grant of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Andrea Howard George, Esq.  


WITNESSES AT HEARING ON APPEAL

Appellant and her grandson



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945, and from May 1947 to September 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO granted 
service connection for the cause of the Veteran's death with 
an effective date of March 26, 2002.  

In February 2008, the appellant appeared and testified at a 
Travel Board hearing at the Seattle RO.  The transcript is of 
record.  

In a May 2008 remand, the Board remanded the Veteran's clear 
and unmistakable error (CUE) claim regarding the November 
1992 rating decision denying service connection for the cause 
of the Veteran's death.  In an April 2009 rating decision, 
the RO denied the CUE claim.  As of the date of this 
decision, the appellant has not filed an appeal to the April 
2009 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In May 2002, the appellant filed a claim of service 
connection for the cause of the Veteran's death. 

3.  On March 26, 2002, lung cancer was added as a presumptive 
disease under the regulations regarding radiation exposure.  


CONCLUSION OF LAW

Assignment of an effective date earlier than March 26, 2002, 
for the grant of DIC benefits is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.114 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board finds that any deficiency in VA's VCAA notice or 
development action is harmless error. 

The appellant contends that she should be awarded an earlier 
effective date for her grant of DIC benefits.  She 
specifically contends that she should be entitled to service 
connection for the Veteran's cause of death as of the date 
she originally applied for benefits.

In November 1982, the appellant initially applied for service 
connection for the cause of the Veteran's death and her claim 
was denied in a January 1983 rating decision.  The 
subsequently perfected appeal came before the Board and in a 
June 1985 decision, the Board denied service connection for 
the cause of the Veteran's death.  This claim was denied 
under the provisions of 38 C.F.R. § 3.311(b) as then in 
effect.  Upon a request to reopen the claim, the RO again 
denied service connection for the cause of the Veteran's 
death in a November 1992 rating decision.  The appellant did 
not perfect an appeal for this denial.  Upon an application 
received on May 22, 2002, the appellant sought to reopen her 
claim of service connection for the cause of the Veteran's 
death.  

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  See 38 C.F.R. § 3.400(b) .

The effective date of an award based on an original claim, a 
claim for increase or a claim to reopen, pursuant to the 
enactment of such a liberalizing law or regulation must not 
be earlier than the effective date of the Act.  If a claim is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, or at the request of a 
claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA 
issue.  Where compensation is awarded or increased pursuant 
to a liberalizing law, or a liberalizing VA issue approved by 
the Secretary or by the Secretary's discretion, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or administrative issue.  38 C.F.R. 
§ 3.114 (2009). 

Effective March 26, 2002, the regulations regarding 
presumptive service connection for Veteran's who participated 
in atmospheric nuclear testing were amended to include lung 
cancer as a presumptive disease under 38 C.F.R. § 3.309(d).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  For reasons 
as will be discussed below, the Board will only address 
presumptive service connection for radiation exposed 
veterans.  

Currently, diseases presumptively service connected for 
radiation-exposed veterans under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, 
cancer of the urinary tract, bronchiolo-alveolar carcinoma, 
cancer of the bone, cancer of the brain, cancer of the colon, 
cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d)(2).

The addition of lung cancer as a presumptive disease under 38 
C.F.R. § 3.309(d)(2) occurred on March 26, 2002.  Again, the 
applicable law and regulation provide that when there is a 
liberalizing change in the law or regulation, benefits 
pursuant to the change will be effective no earlier than the 
effective date of the change.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.  In accordance with these provisions, the RO 
assigned the effective date of the change in the regulation, 
March 26, 2002, as the effective date for benefits-the Board 
notes that this is earlier than the May 2002 date the 
appellant filed her claim to reopen.  The Board will not 
address whether the appellant is entitled to service 
connection for the cause of the Veteran's death under 
38 C.F.R. § 3.311 or on a direct basis pursuant to Combee 
prior to March 26, 2002, as there is no evidence that the 
appellant sought to reopen her previously denied claim from 
November 1992 and May 2002.  

Given the evidence as outlined above, the Board finds that an 
earlier effective date is not warranted for the appellant's 
claim of service connection for the cause of the Veteran's 
death.  The Board is sympathetic to the appellant's 
contentions that she should be entitled to an effective date 
of 1982, but the evidence is against the claim of an earlier 
effective date.  A November 1992 rating decision most 
recently denied service connection for the cause of the 
Veteran's death, and the appellant did not perfect an appeal 
of this denial.  As such, it became final.  Between November 
1992 and May 2002, there are no formal or informal requests 
to reopen the appellant's claim.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998) (concluding that the Board must 
"review the claim, supporting documents, and oral testimony 
in a liberal manner to identify and adjudicate all reasonably 
raised claim").  No other submission from the appellant 
prior to May 2002, identified a sought benefit to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  See MacPhee v. Nicholson, 459 F.3d 
1323, 1326-27 (Fed. Cir. 2006) (holding that plain language 
of regulations require claimant to have intent to file claim 
for VA benefits).  The appellant was awarded service 
connection for the cause of the Veteran's death on the date 
the regulation changed to allow presumptive service 
connection for lung cancer in radiation-exposed veterans.  
This is the earliest possible effective date for the 
appellant's claim.  Thus, the appellant's claim for an 
earlier effective date must be denied.


ORDER

An effective date prior to March 26, 2002, for service 
connection for the cause of the Veteran's death is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


